Citation Nr: 0729804	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-10 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to an initial rating in excess of 10 percent, 
prior to November 6, 2004, for status-post medial collateral 
ligament strain and anterior cruciate ligament tear of the 
right knee.

3.  Entitlement to an initial rating in excess of 20 percent, 
from November 6, 2004, for status-post medial collateral 
ligament strain and anterior cruciate ligament tear of the 
right knee.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Army from 
September 1980 to September 1983.  She subsequently served in 
the Army Reserves and was activated during Operation Enduring 
Freedom from January 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO held that service connection was 
warranted for right knee, status post medial collateral 
ligament strain and anterior cruciate ligament tear, and 
assigned a 10 percent disability rating.  The RO denied 
service connection for a chronic left hip disability.  In 
June 2005, the RO increased the right knee evaluation to 20 
percent and assigned an effective date of November 6, 2004.   

The issue of entitlement to an initial or staged rating in 
excess of 20 percent for status-post medial collateral 
ligament strain and anterior cruciate ligament tear of the 
right knee, from November 6, 2004, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The service medical records are negative for any 
objective findings attributed to a left hip injury or 
disability; a left hip disorder was not shown upon the 
separation examination or post-service VA examinations; there 
is no medical or X-ray evidence of record to show that the 
veteran has a current left hip disability. 

2.  Prior to November 6, 2004, the veteran's service-
connected right knee disability was manifested by arthritis, 
pain and some limitation of flexion; it was not productive of 
flexion to less than 120 degrees, limitation of extension, 
instability, subluxation or frequent episodes of locking with 
pain and effusion into the joint.  


CONCLUSIONS OF LAW

1.  Service connection for a claimed left hip disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for an initial or staged disability rating 
in excess of 10 percent for status-post medial collateral 
ligament strain and anterior cruciate ligament tear of the 
right knee, prior to November 6, 2004, have not been met.  38 
U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 
5261 (2006); VAOPGCPREC 23-97; VAOPGCPREC 23- 97; VAOPGCPREC 
9-04.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2004, March 2006, and January 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  That is, the veteran 
was effectively informed to submit all relevant evidence in 
her possession and received notice of the evidence needed to 
substantiate her claim, the avenues by which she might obtain 
such evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  With 
respect to the Dingess requirements, the veteran was  
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in a 
March 2006 letter.

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, some of the notice was 
post-decisional.  However, the claims were readjudicated 
after all of the notice was provided.  See June 2006 and June 
2007 supplemental statements of the case;  Mayfield v. 
Nicholson, 444  F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  

VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when such is necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c).  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Kaiser 
Permanente, and VA examination reports dated February 2004 
and October 2006.  It should be noted that the veteran has 
not identified any further outstanding and relevant evidence 
in response to the January 2004 VCAA letter.  Indeed, in May 
2006, the veteran submitted additional medical records 
concerning her right knee and left hip, at which time she 
stated that "[t]his should be all the evidence in support of 
my appeal."

VA examinations were provided the veteran.  The Board finds 
that this medical evidence, to include a report of a February 
2004 VA examination, which was thorough in nature, provides 
adequate findings to rate the veteran's right knee disability 
prior to November 6, 2004.  38 C.F.R. § 3.326 (2006).  This 
competent evidence also rules out a current diagnosis of a 
left hip disability. Thus, there is no duty to provide 
another examination or medical opinion regarding either 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.159(c)(4). 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

a.  Service Connection Claim - Left Hip

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease  
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). 

b.  Increased Disability Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2006).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). In this case, 
the veteran timely appealed the rating initially assigned for 
her right knee disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection. See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Right Knee Disability

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2006), however, are applicable only in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by x-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis). DC 5010 directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, x-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23- 
97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate rating must be based on additional disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. Specifically, where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).

c.  Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996). 



III.  ANALYSIS

a.  Left Hip

The service medical records are negative for any findings 
that were attributed to a left hip injury or disability.  In 
May 2003, while on active duty (second period of service from 
January to August 2003), the veteran fell down some stairs 
and landed on her buttocks.  A May 2003 treatment record from 
William Beaumont Army Medical Center indicates that the 
veteran complained of pain in her "lower back/buttocks", 
which she rated as 9 on a scale of 1-10.  She underwent x-ray 
examinations of her lower back and right buttock, but not the 
left buttock.  The veteran continued to receive treatment for 
lower back and right hip pain.  Eventually, she was service 
connected for a right hip disability.  In July 2003, the 
veteran was referred to a civilian provider for an ultrasound 
of her right hip/buttock only.  In response to a July 2003 
post-deployment health assessment question regarding current 
health concerns, the veteran answered "right glute."

Upon a February 2004 VA examination for bilateral buttocks 
and hips injury, the examiner made the following notation: 
"CORRECTION:  It was only the right side, not bilateral."  
(Emphasis in the original).  The examiner diagnosed, inter 
alia, right hip arthralgia.  The veteran did not complain of 
left hip pain, and the examiner did not diagnose any left hip 
disorder.  

The veteran made the following statement in her May 2004 NOD:

In reference to the issue denial of bilateral hip 
disability. the decision stated that the examiner did 
not find any current chronic hip disability.  I relayed 
to the examiner that I experience pain in my hip while 
sitting with the slightest amount of pressure.

Review of VA treatment records from August 2003 to December 
2004 document treatment of the veteran's right hip, but not 
the left.

The Board finds that entitlement to service connection for a 
left hip disability has not been established.  While the 
veteran has claimed that such a disability exists, the 
objective evidence of record does not demonstrate the 
presence of a left hip disorder.  The VA examination 
conducted in February 2004 expressly states that the veteran 
complained of a right buttock/hip injury.  The only complaint 
which could arguably be related to the left hip is found in 
the treatment records immediately after the veteran's April 
2003 injury, where she complained of pain in her buttocks.  
However, pain without an underlying diagnosed condition 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (holding that 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted").  
Moreover, the separation from service examination and the 
post-service examinations were negative for any findings that 
were attributed to a left hip disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
See, e.g.,Degmetich v. Brown, Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The Board further notes that the veteran's assertions alone 
are insufficient to support a grant of service connection.  
It is undisputed that a lay person is competent to offer 
evidence as to facts within his personal knowledge, such as 
the occurrence of an in-service injury, or symptoms.  
However, without the appropriate medical training or 
expertise, a lay person is not competent to render an opinion 
on a medical matter, such as, in this case, the existence of 
a left hip disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
292, 294-95 (1991).  Hence, any lay assertions in this regard 
have no probative value.  In this regard, the Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
abrogated on other grounds by Edenfield v. Brown, 8 Vet. App. 
384 (1995).  Therefore, the preponderance of the evidence is 
against the veteran's claim for service connection for a left 
hip disability. 

For the reasons stated above, the Board finds that service 
connection for a left hip disability is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

b.  Right Knee

The veteran's service-connected right knee disability was 
rated 10 percent under Diagnostic Code 5260 based upon 
limitation of flexion from August 6, 2003 to November 5, 
2004, and a 20 percent rating under Diagnostic Codes 5260-
5258 beginning on and after November 6, 2004 due to pain and 
swelling.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen.  38 
C.F.R. § 4.27 (2006).  

Pursuant to Diagnostic Code 5003, arthritis established by x- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Under Diagnostic Code 5257, a rating of 10 percent is 
warranted when the veteran experiences slight subluxation or 
lateral instability.  A rating of 20 percent is warranted 
when the veteran experiences moderate subluxation or lateral 
instability.  A rating of 30 percent is warranted when the 
veteran experiences severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 pertains to dislocation of the semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint and is rated as 20 percent disabling.  
38 C.F.R. § 4.71a, Code 5258.

Under Diagnostic Code 5259, a single 10 percent rating is for 
application for semilunar removal of cartilage with 
symptomatology.  A higher disability evaluation is not 
provided under this code.  38 C.F.R. § 4.71a, Code 5259.

At a February 2004 VA general medical examination, it was 
noted that in April 2003 the veteran injured her knee when 
kneeling and hearing a pop.  She did not have surgery.  The 
veteran reported daily pain in her right knee, as well as a 
history of giving way and swelling.  She reported that the 
pain was worse with twisting motions of the knee and better 
with warmth.  She denied wearing a brace or using crutches.  
The veteran also reported that she had injured her back in 
May 2003 after falling down some stairs and claimed that she 
had lost approximately four weeks of work as a result of both 
injuries.  Upon physical examination, the clinician noted 
that the veteran was able to flex to 120 degrees without pain 
or discomfort; however, he also noted that the veteran could 
only deep knee bend "half of full" due to discomfort.  The 
veteran exhibited full extension without pain.  The clinician 
noted no evidence of anterior, posterior, or lateral laxity.  
No X-rays were taken since a radiographic examination was 
accomplished after the veteran's April 2003 injury.  The 
clinician diagnosed "[r]ight knee status post medial 
cruciate ligament tear with residual arthralgia."  As to the 
DeLuca factors, the clinician noted that the veteran had 
returned to work a few months prior after having been off 
work for four months.  She noted that the veteran reported 
being unable to do certain activities such as prolonged 
sitting, standing, or running.  However, the veteran was able 
to work as a correctional officer without difficulty.

Medical records from Kaiser Permanente indicate that a July 
2004 x-ray showed minimal tricompartmental spurring and mild 
narrowing of the medial compartment.  There was no evidence 
of fractures.  Upon physical examination, the clinician found 
no swelling or tenderness and good range of motion.  
McMurray's and drawer testing were negative.  A note by the 
clinician states that the x-rays showed mild arthritis.

August 2004 VA treatment notes indicate that the veteran 
reported that her right knee became intermittently swollen 
with walking and exercise and occasionally gave out.  Upon 
examination, the clinician noted no definite swelling; slight 
discomfort to extreme flexion and extension and lateral 
movement; and pedal pulses 2+.  
  
In reviewing the record, the Board finds that, during the 
February 2004 examination, the veteran was able to flex to 
120 degrees and exhibited full extension without pain.  
Arthritis of the knee with such limited flexion is consistent 
with a 10 percent rating.  In fact, read together, Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 provide that painful motion 
due to degenerative arthritis, which is established by X-ray, 
is deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  Here, flexion limited to 120 degrees falls 
far short of what is required for a rating in excess of 10 
percent under Diagnostic Code 5260.  There is no basis to 
grant a separate compensable rating for limited extension of 
the knee because it was full.  See Diagnostic Codes 5261; 
VAOPGCPREC 9-2004.  That is, there is no medical evidence of 
limitation of extension of the right knee prior to November 
6, 2004.

In considering the effect of additional range of motion lost 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use, despite evidence that the veteran 
has range of motion limited by pain, there is no credible 
evidence that any pain on use or during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such 
factors results in the right knee being limited in motion to 
the extent required for rating higher than 10 percent under 
Code 5260 or to a compensable rating under Code 5261 prior to 
November 6, 2004.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  (The veteran's service 
representative has argued that the October 2006 VA 
examination was inadequate because it did not include 
complete DeLuca findings; that matter and the claim for an 
initial or staged rating in excess of 20 percent for the 
veteran's right knee disability from November 6, 2004, are 
addressed in the remand below.)

As noted above, arthritis of the knee with limited or painful 
motion plus instability warrant separate compensable ratings.   
See VAOGCPREC 23-97, VAOPGCPREC 9-98.  However, there is no 
objective indication of instability of the right knee.  The 
February 2004 VA examiner specifically reported that there 
was no evidence of anterior, posterior or lateral laxity.  
Subsequently dated private out-patient clinic records show 
that McMurray's sign and drawer testing were negative.  Thus, 
separate compensable ratings are not warranted under 
VAOGCPREC 23-97, VAOPGCPREC 9-98 prior to November 6, 2004.  
The record is also devoid of any medical evidence of 
subluxation of the knee.  See Diagnostic Code 5257.  

The veteran also claims in her May 2004 NOD that she is 
entitled to a rating in excess of 10 percent for her right 
knee disability prior to November 6, 2004 because she had 
experienced locking of her knee and daily pain.  A 20 percent 
rating under Diagnostic Code 5258 requires cartilage 
dislocation with frequent locking, pain, and effusion.  The 
Board finds that, while the veteran contends that a higher 
rating is warranted based upon recurrent locking of the right 
knee, the medical evidence does not show that she has a 
history of dislocation of the semilunar cartilage of the 
right knee with frequent episodes of locking, pain and 
effusion into the joint prior to November 6, 2004.  (Emphasis 
added.)  Thus, a higher rating under Code 5258 is not 
warranted.  

In considering the applicability of other diagnostic codes, 
the Board finds that DC 5256 (ankylosis of the knee) is not 
applicable as there is no medical evidence of ankylosis.  

In view of the foregoing, the Board finds that the current 10 
percent evaluation accurately captures the extent and 
severity of the veteran's right knee disability prior to 
November 6, 2004 and that a rating in excess of 10 percent is 
not warranted during the first period of time at issue.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate her knee disability prior 
to November 6, 2004.  There is no indication that her knee 
disability, in and of itself, is productive of marked 
interference with employment or that the manifestations 
associated with the disability are unusual or exceptional.  
While the veteran may elect to have knee surgery in the 
future, this service-connected disability has not required 
frequent hospitalization.  Thus, referral for consideration 
of extraschedular rating prior to November 6, 2004 is not 
warranted. 


ORDER

Entitlement to service connection for a left hip disorder is 
denied. 

Prior to November 6, 2004, an initial or staged rating higher 
than 10 percent for status post right knee medial collateral 
ligament strain and anterior cruciate ligament tear is 
denied.  


                                                      

                                                             
REMAND

As of November 6, 2004, the veteran's service-connected right 
knee disability has been rated as 20 percent.  The veteran 
contends that her knee disability is more disabling than 
currently evaluated.  As explained in more detail below, the 
Board finds that further development is warranted.  The 
evidence relevant to this period of time is summarized below.

A November 6, 2004 examination noted no evidence of valgus or 
varus instability, a negative Lachman, very minor edema, and 
a range of motion decreased to 90 degrees.  An x-ray 
indicated no fracture, but "mild degenerative changes."  A 
November 9, 2004 examination noted no valgus or varus 
instability, a negative McMurray's sign, but a "mildly 
positive" Lachman.  

A December 2004 VA treatment note indicates that the veteran 
complained of pain at rest and with weight bearing as well as 
swelling.  The examiner diagnosed torn lateral meniscus "and 
other abnormalities of the right knee."  She recommended 
"orthopedic evaluation repair."  An x-ray noted no evidence 
of acute osseous pathology or joint effusion, but minor 
spurring involving the lateral tibial plateau.  Joint spaces 
were maintained and there were "no other degenerative 
changes of significance."  An MRI noted a moderate sized 
joint effusion; intact retinacula; pitting of the patellar 
cartilage with geode formation; a grade 2 signal in the 
medial meniscus compatible with intrasubstance degeneration; 
a complex tear of the lateral meniscus extending to the 
tibial surface; blunting of the free edge of the lateral 
meniscus; lesions in the posterior tibia, most likely benign; 
minimal infrapatellar bursitis; and an intra articular 
ganglion in the posterior intercondylar notch region.  The 
doctor diagnosed, inter alia, displaced tear lateral 
meniscus, patellar chondromalacia, and joint effusion.

An August 2005 VA treatment note indicates that the veteran 
complained of pain daily and that she wanted to pursue 
arthroscopy.  The clinician noted that the knee was slightly 
swollen with pain on inversion and eversion.  

In September 2005, the veteran's representative filed a Form 
646 in which he requested a 30 percent rating.  

A November 2005 VA treatment note indicates that the veteran 
complained the pain fluctuated but was always present.  The 
clinician noted that the knee was slightly swollen; painful 
with varus and valgus movements; and tender around external 
margins of joint.  The clinician further noted that the range 
of motion was "almost complete" with pain at extremes of 
motion.  The note indicates that the veteran planned on 
having right knee surgery once she accumulated enough sick 
leave at work.

November 2005 records from Kaiser Permanente indicate that 
the veteran, who was scheduled for surgery, received 
medication for right knee pain.

At an October 2006 VA joint examination, the veteran reported 
"almost constant" pain which she described as 7 on a scale 
of 1-10.  She complained of weakness, swelling, heat, 
locking, fatigue, and lack of endurance.  She was reportedly 
advised to have surgical treatment, but stated that she had 
deferred surgery for fear that it might make her symptoms 
worse.  She reported that the precipitating factors included 
walking and standing for prolonged periods of time.  She 
denied using assistive devices.  The veteran complained that 
she could not run.  The veteran also reported daily moderate 
flare-ups that varied in duration.  She denied dislocation 
and specific occupational limitations.  Upon physical 
examination, the clinician noted no effusion or crepitus.  
The veteran indicated that the pain was medial and inferior 
to the right patella.  Flexion was limited to 65 degrees 
while standing and 90 degrees while seated.  Extension was 
limited to 5 degrees.  The clinician noted a positive 
McMurray's sign, but no effusion or crepitus.  Collateral 
ligament laxity was within normal limits.  The anterior 
cruciate ligament and the posterior cruciate ligament were 
intact.  The veteran could not duck walk.  The clinician 
diagnosed: (1) lateral meniscus injury; (2) patellar 
chondromalacia; and (3) medial cruciate ligament tear "as 
reported in the February 2004 VA examination."  The 
clinician indicated that she could not consider the Deluca 
factors without resorting to speculation.  She also noted 
that the veteran "failed to get x-rays done in the 
recommended time frame."  

In an August 2007 statement, the veteran's representative 
argued that the October 2006 VA examination was insufficient 
for rating purposes:

X-rays had been requested as part of that examination, 
but the veteran apparently did not get them done in a 
timely manner.  It is not immediately clear if she was 
subsequently informed of the need for these x-rays and 
offered an opportunity to return to the clinic to have 
them done.  Thus, the rating decision was based, in 
part, on x-rays that were a year old.

The veteran's representative has asserted on appeal that the 
most recent VA examiner did not address the DeLuca factors, 
stating that "it seems that a simple solution to this 
problem would have been to request that [t]he veteran go 
outside and walk for 20 minutes and then make an estimate of 
the DeLuca factor."  

The Board acknowledges the veteran's complaints of pain and 
weakness in her right knee.  VA is required to take pain 
symptoms into account, to the extent these symptoms are 
supported by adequate pathology, particularly in ratings 
involving limitation of range of motion.  38 C.F.R. §§ 4.40 
and 4.45; DeLuca; VAGCOPPREC 9-98.  While the veteran 
complained of pain and swelling in addition to weakness, 
heat, locking, fatigue, and lack of endurance, the VA 
examiner who conducted the October 2006 VA examination 
rendered an opinion that it would be "speculation to engage 
in a DeLuca analysis".  

The representative also argues that the need for right knee 
surgery "would suggest a worsening of [the veteran's] 
condition" and that the veteran had been unable to have 
surgery due to a lack of leave time at her current job.

Given the lack of stated medical information of a 
contemporary nature and the claim of increased disablement, 
the Board finds that the claim for an initial or staged 
rating in excess of 20 percent for the veteran's right knee 
disability must be remanded to afford the veteran an 
orthopedic examination to determine the current severity of 
her right knee disability. 38 C.F.R. § 3.326.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

All up-to-date VA clinical records from 
the VA where the veteran has indicated 
she receives ongoing care (and any other 
VA facility designated by her as a care-
giver) should be acquired and attached to 
the claims file.

If the veteran has any other information 
of a medical nature relating to his 
claim, she should be asked to provide it. 
This should include from her employer as 
to the impact her right knee disability 
may have on her ability to work. VA 
should assist in obtaining such data as 
required.

2.  The veteran should then be afforded a 
comprehensive orthopedic examination to 
determine the current severity of her 
service-connected status-post medial 
collateral ligament strain and anterior 
cruciate ligament tear of the right knee.

The examination must include range of 
motion studies for the right knee.  The 
examiner should specifically state 
whether it is at least as likely as not 
that the veteran has any additional loss 
of motion of the right knee due to pain 
or flare-ups of pain, supported by 
objective findings, and whether there is 
any such additional limitation of motion 
of the right knee due to weakened 
movement, excess fatigability, 
incoordination, or flare-ups of such 
symptoms or any other signs or symptoms.  
Any additional limitation of motion 
should be expressed in degrees.

The examiner should specifically note if 
any instability of the right knee is 
present and, if so, to what degree (i.e., 
slight, moderate or severe).

The examiner must also determine, based 
upon a review of the relevant evidence 
dated since November 6, 2004 and the 
current examination findings, whether the 
veteran has a history of dislocation of 
the semilunar cartilage of the right knee 
with frequent episodes of locking, pain 
and effusion into the joint. 

Any tests or studies deemed necessary 
should be accomplished.

3.  Thereafter, the RO/AMC should review 
the claims file.  If any development is 
incomplete, or if the examination reports 
do not contain sufficient information, 
corrective action should be taken before 
readjudication.  38 C.F.R. § 4.2 (2006).

4.  The AMC/RO must readjudicate the 
claim for an initial or staged rating in 
excess of 20 percent for the veteran's 
status-post medial collateral ligament 
strain and anterior cruciate ligament 
tear of the right knee since November 6, 
2004.  If the decision is not a grant to 
the veteran's satisfaction, an 
appropriate SSOC should be issued.

The veteran and her representative should be given a 
reasonable opportunity to respond.  The case should then be 
returned to the Board for further appellate review. The 
veteran need do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R.F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


